Citation Nr: 0023358	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-01 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Horacio Villarete


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
March 1949 as a member of the New Philippine Scouts.  He died 
on August [redacted], 1963.  The appellant is his widow.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to warrant reopening the appellant's previously 
denied claim.  By a November 1998 decision, the Board 
determined that new and material evidence had been submitted 
to reopen the claim.  The Board remanded the claim back to 
the RO for de novo review.  The RO has subsequently reviewed 
and denied the appellant's claim and the matter has been 
returned to the Board.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates he died on 
August [redacted], 1963, at the age of 39; the immediate cause 
of death was identified as advanced pulmonary tuberculosis and 
heart failure and bronchopneumonia were listed as underlying 
causes of death.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The preponderance of the evidentiary record demonstrates 
that none of the disorders (pulmonary tuberculosis, heart 
failure, bronchopneumonia) which either caused or contributed 
to the veteran's death, was incurred in or aggravated by the 
veteran's service or arose during the presumptive period 
following the veteran's service.


CONCLUSION OF LAW

The veteran had no service connected conditions, and none of 
the conditions which caused or contributed substantially or 
materially to his death was incurred in or aggravated by 
service, nor may any of these conditions be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 1310, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.312, 3.371, 3.374 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of the veteran's service medical records 
reveals that he was treated for a cough and diagnosed with 
mild bronchitis in October 1948.  In November 1948, he was 
treated for a stomach ache diagnosed as gastroenteritis.  
During December 1948, he was treated for an undiagnosed 
condition manifested by transient headache and fever.  The 
etiology was unknown.  Malaria was suspected and he spent a 
period in observation for malaria, but malaria was not 
confirmed.  On separation examination in March 1949, chest X-
ray study and laboratory findings were all normal.  

The veteran originally filed a claim seeking service 
connection for tuberculosis in December 1959.  (The Board 
notes this was more than 10 years after his service.)  In 
describing the nature of his claim on the claims form, the 
veteran stated as follows:

Had bloodstreaks for the first time in 
1950.  1953 consulted in Quezon Institute 
for cough and chest pain and given 
prescriptions for PTB.  Admitted in 
Quezon Institute July 25, 1959.  Before 
admittance had consulted Q.I. for four or 
five times.

The veteran also listed the physicians who had treated him 
before, during, or since service.  The veteran did not claim 
nor did he identify any treatment during service.  The 
veteran claimed treatment by a Dr. Yuson from 1950 to 1952, 
and a Dr. Batad of the Quezon Institute from 1953 to present.  
The veteran also claimed treatment by Dr. Guillermo and Dr. 
Pantaleon from 1954 to 1959.  He identified no other 
treatment.

Received in December 1959 was an affidavit from L. Yuson, who 
stated that he was a physician who had treated the veteran 
for pulmonary tuberculosis from December 1950 to early 1953.

The RO wrote Dr. Yuson, requesting that more detailed records 
of treatment and the clinical basis of the diagnosis be 
indicated, to include laboratory results, sputum examination, 
and X-ray study.  The RO also requested the records of 
treatment from the other care providers indicated by the 
veteran.

A January 1960 reply from Dr. Yuson stated that his statement 
of the veteran's diagnosis and treatment was based on memory 
and that he had referred the veteran to the Quezon Institute 
for further treatment and hospitalization.

Received in January 1960 was an affidavit from F. V., stating 
that he had attended school as a housemate of the veteran's, 
around November 1950, and during that time he observed the 
veteran spitting blood.  Also received was an affidavit from 
P. F., stating that he had met the veteran in 1949 when the 
veteran returned from his service.  He stated the veteran 
appeared very sickly and stated this was due to being sea 
sick.  A third affidavit was received from M. P., stating 
that she had observed the veteran to appear very sickly 
during the early part of 1952.

A February 1960 reply from the Quezon Institute indicated no 
record of the veteran having been treated during 1950.  
However, the veteran subsequently reported to the RO that 
there would be no record of 1950 treatment with the Quezon 
Institute, as he did not go there until 1953.  The veteran 
also reported that the previously identified Dr. Batad and 
Dr. Guillermo were no longer available.

In February 1960, Dr. Yuson forwarded X-ray studies conducted 
by the Quezon Institute, dated in March 1953, which indicated 
that in the right hemithorax there was a slight widening of 
the mediastinal shadow in the inner third with calcific 
deposits in the hilum, and the left hemithorax was 
essentially negative.  Another X-ray study report, dated in 
June 1953, showed productive foci at the second interspace in 
the right hemithorax and the left hemithorax was essentially 
negative.  (The Board notes that these X-ray study reports 
did not verify a diagnosis of tuberculosis.)

Subsequently received was a letter from Dr. A. Pantaleon, 
dated in January 1960, which reported that he had treated the 
veteran from September 1956 to August 1959.  It was also 
stated that the records of this treatment were no longer 
available as they were destroyed by a typhoon.

Subsequently received were medical records indicating that 
the veteran had been hospitalized due to his tuberculosis in 
1963.  The veteran expired on August [redacted], 1963.  The death 
certificate indicated that the immediate cause of death was 
advanced pulmonary tuberculosis and heart failure and 
bronchopneumonia were listed as underlying causes of death.

In October 1964, the appellant submitted numerous receipts of 
medical expenses paid on behalf of the veteran, all of which 
were dated in 1963.

In August 1987, two nearly identical affidavits were 
submitted by F. P. and A. V.  They both stated that they had 
served with the veteran in the Philippine Scouts and they 
knew he was hospitalized with coughing and fever during his 
service, which was the cause of his ultimate death due to 
pulmonary illness.

Submitted with a claim to reopen received in September 1990 
was a statement from a D. Tuangui, M.D., which was dated in 
April 1983.  Dr. Tuangui stated that the veteran had been his 
patient intermittently from 1949 till 1963.  Numerous 
complaints were listed as the veteran's complaints and it was 
stated that the diagnostic impression was moderately advanced 
pulmonary tuberculosis.  (The Board notes that the basis of 
the diagnosis or the date that the diagnosis was initially 
made was not reported.  The Board further notes that during 
his lifetime, the veteran had not reported any treatment by 
Dr. Tuangui.)

Subsequently received was a January 1991 statement from a J. 
Perez, M.D., stating that the veteran had been under his 
treatment for moderately advanced pulmonary tuberculosis 
since 1950 until 1963.  (Once again, the Board notes that the 
basis of the diagnosis or the date that the diagnosis was 
initially made was not reported, and during his lifetime, the 
veteran had not reported any treatment by Dr. Perez.)

Also received in January 1991 was a certification that the 
veteran had been hospitalized for treatment of his 
tuberculosis in August 1963.

A November 1991 report from the Philippine tuberculosis 
society reported that the veteran underwent X-ray study in 
December 1962, which showed far advanced infiltration of the 
right hemithorax and moderately advanced infiltration of the 
left hemithorax.

Received in February 1992 were admission records from the 
Quezon Institute indicating the veteran had been treated in 
March 1960 for pulmonary tuberculosis.  Also received was a 
letter from the Quezon Institute, dated in November 1991, 
confirming that the veteran was admitted in July 1959 and 
discharged in March 1960 with a diagnosis of pulmonary 
tuberculosis, far advanced on the right and minimal on the 
left.

Received in July 1996 was an affidavit from A. D., dated in 
January 1991, which stated that he had served in the 
Philippine Scouts with the veteran, and that he knew the 
veteran was hospitalized during his service and diagnosed 
with pulmonary tuberculosis, and after being treated in 
service he was transferred to the Quezon Institute for 
further treatment until he died.  Subsequently received was a 
very similar affidavit, dated in August 1996, and signed by 
R. V.

Subsequently received was a February 1998 statement by O. 
Bruselas, M.D., which stated that the veteran had been 
treated in May 1950 for moderately advanced pulmonary 
tuberculosis, and in August 1951 for far advanced pulmonary 
tuberculosis.  It was stated that the actual clinical records 
were no longer available due to natural calamities.  Dr. 
Bruselas also submitted a report of an X-ray study which made 
a finding of moderately advanced pulmonary tuberculosis.  
This report was dated in May 1950, and identified Dr. 
Bruselas as the Municipal Health Officer from 1950 to 1960.  
There is a similar X-ray study dated in August 1951.  (Once 
again, the Board notes during his lifetime, the veteran had 
not reported any treatment by Dr. Bruselas.)

In February 1998, the appellant accompanied by her 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  During the hearing, 
it was contended that the medical statements from Dr. Tuangui 
and Dr. Bruselas warranted service connection, but it was 
also indicated that their statements were based on memory and 
no clinical records or other documentary evidence of the 
diagnosis was available.  A complete transcript of the 
testimony is of record.

Another statement, dated in February 1998, from the Bicol 
Medical Center, stated that there was a record of admission 
for the veteran, dated in August 1963, for the diagnosis of 
pulmonary tuberculosis.

In July 1998, the appellant and her daughter, accompanied by 
her representative, appeared and presented testimony at a 
hearing before the undersigned Traveling Member of the Board.  
They testified that the veteran had always reported that he 
got sick in service and he believed that this was the cause 
of his later tuberculosis.  Therefore, the appellant and her 
daughter both believed the veteran's tuberculosis was due to 
his illness in service.  The appellant's representative also 
argued that as records were no longer available, it was now 
impossible to produce clinical evidence of a diagnosis of 
tuberculosis within three years of service, but given the 
medical statements provided, service connection was 
warranted.  A complete transcript of the testimony is of 
record.

Following the Board's November 1998 remand, the RO requested 
a field investigation to determine the veracity of the 
statements offered by Dr. Bruselas and Dr. Tuangui, to 
include their qualifications to practice medicine, the bases 
for their findings and the dates of their medical practice.  
As a result of that field investigation, it was noted that 
the appellant insisted that the veteran had actually been 
treated by Dr. Bruselas and Dr. Tuangui, and that they had 
executed the submitted medical statements in their own hand.  
The appellant indicated that Dr. Tuangui was now deceased but 
she had obtained the statement from him prior to his death.

An April 1999 investigation report indicated that Dr. 
Bruselas was questioned and that the investigation disclosed 
that no treatment records exist pertaining to the veteran.  
Dr. Bruselas verified his signature but claimed he did not 
write the contents of the records but only dictated them to 
the claimant.  He stated that all of the information dictated 
was based solely on memory, as there were no records 
available.  He claimed to have passed the medical board in 
1957.  He reported that there were no laboratory results or 
X-ray studies of the veteran which would confirm the 
diagnosis of tuberculosis, but it was easy for him to 
identify the disorder as it was already advanced.  He stated 
all clinical records of treatment were destroyed by a 
typhoon.  The investigation noted that the doctor seemed to 
have difficulty recalling his year of graduation and passing 
the Medical Board, but later presented a diploma dated in 
April 1952 and indicated he had passed the Medical Board in 
1953.  His passing in October 1953 was later verified by 
reference to a list of registered doctors.

The investigation also noted that all attempts to locate Dr. 
Tuangui were futile, and several employees at the hospital 
were he supposedly worked were interviewed, but none had 
heard of Dr. Tuangui.

II.  Analysis

The appellant contends that the veteran contracted his 
tuberculosis either during his service or within three years 
of his service.  Therefore, she argues that the cause of his 
death, tuberculosis, was due to service and service 
connection for the cause of death should be granted.

The Board notes that the term veteran refers to a person who 
served in the active military, naval or air service and who 
was discharged or released under conditions other than 
dishonorable.  38 C.F.R. § 3.1(d) (1999).  Service in the 
Regular Philippine Scouts, specified service as a Philippine 
Scout in the Regular Army or in the Commonwealth Army of the 
Philippines, and certain guerrilla service is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowance.  See 38 C.F.R. § 3.8, 3.9 (1999).

Following a review of the evidence, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is plausible or capable of substantiation; 
thus, it is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a well-grounded claim is submitted, VA must 
assist the claimant in developing facts pertinent to the 
claim.  Id.  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board must review the 
claim on the merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996), 
citing Gilbert, at 54.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In order to establish service connection for claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  If a 
disability is not shown to be chronic during service, service 
connection may nevertheless be granted when there is 
continuity of symptomatology post-service.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and active tuberculosis becomes manifest to a degree of 
10 percent within three years of the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

With respect to presumptive service connection for pulmonary 
tuberculosis, evidence of activity on comparative study of X-
ray films showing pulmonary tuberculosis within the three 
year presumptive period provided by § 3.307(a)(3) will be 
taken as establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods.  
38 C.F.R. § 3.371(a).  Diagnoses of active pulmonary 
tuberculosis by private physicians on the basis of their 
examination, observation or treatment will not be accepted to 
show the disease was initially manifested after discharge 
from active service unless confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based upon acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(b).

Having reported all pertinent evidence and discussed the 
applicable laws and regulations, the Board notes that there 
are numerous medical records within the claims file 
indicating that the veteran had a diagnosis of pulmonary 
tuberculosis in the late 1950s and early 1960s, and the 
disorder was the primary cause of his death in 1963.  That 
much is undisputed in this case.  What is in dispute is 
whether the veteran's tuberculosis either arose in or was 
aggravated by service, or arose within the presumptive period 
of three years after service.  The Board again notes that the 
veteran was separated from service in March 1949 and 
therefore, for the presumptive period to be satisfied the 
diagnosis of tuberculosis must be shown by March 1952.

In summarizing the medical evidence which weighs against the 
appellant's claim, the Board notes that although the veteran 
was treated for cough and fever in service, and malaria was 
suspected, there is absolutely no competent medical evidence 
of record to indicate that his tuberculosis was actually 
incurred in service.  At the time of separation from service 
all findings, including X-ray study, were normal.  At the 
time of the veteran's original claim in December 1959, he 
reported that he was not treated at the Quezon Institute 
until 1953.  The only physician he identified as providing 
treatment prior to 1953 was Dr. Yuson.  In 1960, the veteran 
again reported that he did not seek treatment at the Quezon 
Institute until 1953.  Also of record are X-ray studies, 
dated in March 1953 and June 1953 conducted at the Quezon 
Institute, which were submitted by Dr. Yuson.  These records 
are the earliest post-service medical records that show 
actual clinical findings related to the veteran's complaints, 
and significantly, the Board notes that they are negative for 
any specific finding of pulmonary tuberculosis.  However, the 
Board further notes that even if they were to be interpreted 
as supporting a finding of the onset of pulmonary 
tuberculosis, they would still be outside the presumptive 
period as they occurred more than three years after the 
veteran's separation from service.  Thus, the primary 
evidence against the claim is the 1953 X-ray study reports 
tending to indicate that the diagnosis of pulmonary 
tuberculosis was not clinically confirmed until after the 
expiration of the presumptive period for service connection.

In contrast to the above evidence, the evidence which 
supports the appellant's contentions may be summarized as 
follows:  Dr. Yuson submitted a statement that he had treated 
the veteran for pulmonary tuberculosis from 1950 to 1953.  
However, the Board notes that statement was based on memory, 
was not given until several years later in 1959, and Dr. 
Yuson acknowledged that no clinical records were available 
from that period.  A statement from Dr. Tuangui was dated in 
April 1983, but received in September 1990, and reported 
treatment of the veteran from 1949 to 1963 with a diagnosis 
of tuberculosis.  However, the exact basis of the diagnosis 
or date of the diagnosis were not indicated in Dr. Tuangui's 
report.  The exact same may be said of the January 1991 
letter from a Dr. Perez who reported treating the veteran 
from 1950 to 1963 but provided no information as to the exact 
basis of the diagnosis or date of the diagnosis.  In 
contrast, Dr. Bruselas did provide specific clinical 
information indicating a diagnosis of tuberculosis within the 
presumptive period, namely X-ray study reports dated in May 
1950 an August 1951.  However, subsequent investigation 
determined that Dr. Bruselas had recreated these reports 
based solely on memory, that no actual clinical records were 
available, and Dr. Bruselas was not actually a doctor at the 
time of these studies.

As to the statements from Dr. Tuangui, Dr. Perez, and Dr. 
Bruselas, the Board notes that the veteran did not report 
treatment from any of these physicians during his lifetime 
even though it was clearly in the veteran's self-interest to 
report such treatment as he was seeking service connection 
for tuberculosis while he was alive.  The fact that the 
veteran did not report such treatment and such treatment was 
first reported many years after his death certainly calls 
into question the credibility of such treatment having 
actually occurred.  However, even assuming that the veteran 
actually was treated by Dr. Tuangui, Dr. Perez, and Dr. 
Bruselas, the Board notes that each physician first reported 
such treatment many years after the fact, without any 
clinical records being available to verify the dates and 
specific clinical findings of such treatment, and each 
physician relied solely on memory in reporting the dates of 
treatment and findings of treatment.  Given the normal human 
frailties which subject all memory to error over the passage 
of extended periods of time, the Board finds the medical 
statements of Dr. Tuangui, Dr. Perez, and Dr. Bruselas to be 
of limited weight and utility for the purpose of determining 
the precise date of the onset of the veteran's pulmonary 
tuberculosis, especially when such statements are unsupported 
by any actual clinical records, laboratory findings, X-ray 
studies, or other diagnostic tests.  Given that a field 
investigation was unable to locate Dr. Tuangui or verify his 
practice, and further determined that Dr. Bruselas did not 
become a doctor until 1953 even though he had stated he was 
treating the veteran in 1950, the reliability of the 
statements submitted by them is even further called into 
question.  The Board also notes that the statements of these 
physicians without more would not satisfy the requirements of 
38 C.F.R. § 3.374.

In weighing and evaluating the evidence in this case, both 
pro and con to the appellant's claim, the Board must come to 
the conclusion that the overwhelming preponderance of the 
evidence (which is to say the evidence which is objectively 
reliable as reflecting a concurrent record of the veteran's 
treatment and which has not been retroactively recreated many 
years after the fact) is against the claim.

The Board has also carefully considered the remainder of the 
appellant's testimony and contentions, as well as the 
testimony of her daughter, and it is clear the appellant is 
sincere in her belief that the veteran's tuberculosis arose 
within three years of service.  However, inasmuch as the 
appellant is offering her own medical opinion, we would note 
that the record does not indicate that she has any 
professional medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) ("lay testimony . . . is not competent 
to establish, and therefore not probative of, a medical 
nexus"); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  This is similarly true of the testimony of 
the veteran's daughter, and of the multiple lay affidavits 
from several people which have been submitted in this case.

In reaching our decision, the Board has considered the 
doctrine of giving the benefit of the doubt under 38 U.S.C.A. 
§ 5107 and 38 C.F.R. §§ 3.102, 4.3 (1999), but we do not find 
the evidence is of such approximate balance as to warrant its 
application.  We find the preponderance of the evidence is 
against the claim.


ORDER

The claim of entitlement to service connection for cause of 
the veteran's death is denied.


		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

 

